TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00025-CV



                                         In re Keith Judd


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Keith Judd has filed another petition for writ of mandamus in which he seeks

to overcome his disenfranchisement under Texas law for having a felony conviction.1 The substance

of Judd’s current claim for relief is an attempted collateral attack on the felony conviction that

bars him from voting.2 We deny the petition.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: January 19, 2016

       1
          See In re Judd, No. 03-16-00021-CV, 2016 Tex. App. LEXIS 279 (Tex. App.—Austin
Jan. 13, 2016, orig. proceeding) (mem. op.); see also In re Judd, No. 03-15-00595-CV, 2015 Tex.
App. LEXIS 10808, at *3–7 (Tex. App.—Austin Oct. 21, 2015, orig. proceeding) (mem. op.)
(addressing Judd’s right to appear on the ballot as a presidential candidate despite his felony
conviction) (citing LaRouche v. Hannah, 822 S.W.2d 632, 632–34 (Tex. 1992) (per curiam)).
       2
          See United States v. Judd, 252 F.3d 435 (5th Cir. 2001) (affirming conviction); see also
United States v. Judd, No. 08-50213, 2009 U.S. App. LEXIS 29764, at *1 (5th Cir. Oct. 7, 2009)
(noting that the Fifth Circuit had affirmed Judd’s conviction). Judd also seemed to acknowledge the
existence if not also validity of this felony conviction in each of his recent proceedings before this
Court, but our analysis here does not rely upon that observation.